Citation Nr: 0737694	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO. 06-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating for a herniated 
intervertebral disc with arthritis of the cervical spine and 
radiculopathy of both upper extremities, currently evaluated 
as 40 percent disabling. 

2. Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative disc 
disease of the lumbar spine, secondary to a service-connected 
herniated intervertebral disc with arthritis of the cervical 
spine and radiculopathy of both upper extremities. 

3. Entitlement to service connection for residuals of a right 
knee condition, status post meniscectomy and reinjury, with 
limited motion and instability, on a direct basis and to 
include as secondary to a service-connected herniated 
intervertebral disc with arthritis of the cervical spine and 
radiculopathy of both upper extremities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to 
June 1989. He also has unverified active duty for training 
from the Wisconsin Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased rating for a herniated 
intervertebral disc with arthritis of the cervical spine and 
radiculopathy of both upper extremities; denied right knee 
meniscectomy and reinjury with limited motion and instability 
on a direct basis and to include as secondary to a service-
connected herniated intervertebral disc with arthritis of the 
cervical spine and radiculopathy of both upper extremities; 
and found no new and material evidence to reopen the claim 
for degenerative disc disease for the lumbar spine secondary 
to a service-connected herniated intervertebral disc with 
arthritis of the cervical spine and radiculopathy of both 
upper extremities. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his herniated intervertebral disc 
with arthritis of the cervical spine and radiculopathy of 
both upper extremities is more severe than the current 
evaluation reflects. He also maintains that he has a right 
knee condition secondary to his service-connected herniated 
intervertebral disc with arthritis of the cervical spine and 
radiculopathy of both upper extremities, or in the 
alternative, on a direct basis. Further, he claims that new 
and material evidence has been submitted to reopen the claim 
for service connection for degenerative disc disease of the 
lumbar spine, secondary to a service-connected herniated 
intervertebral disc with arthritis of the cervical spine and 
radiculopathy of both upper extremities.

The veteran's herniated intervertebral disc with arthritis of 
the cervical spine and radiculopathy of both upper 
extremities is currently rated under the provisions of 
38 U.S.C.A. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine. The diagnostic code (DC) is DC 5243, 
intervertebral disc syndrome. The veteran also is 
appropriately rated under DC 5242 for degenerative arthritis 
of the cervical spine. Under Note 1, the diagnostic code 
states to evaluate any associated objective neurological 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

The veteran underwent VA examination in November 2004. The 
examination indicated that the veteran's neurological 
examination of the upper extremities showed the deep tendon 
reflexes to be hypoactive, but intact overall. Peripheral 
sensation and strength were normal. The examiner stated that 
the veteran's cervical spine had not changed significantly 
since his last evaluation. 

In June 2005, the veteran underwent a VA neurology 
consultation. The veteran complained of pain in the right 
hand since 1989, numbness along the lateral aspects of the 
arm, and increased pain over the past year. He also 
complained that he felt that he had lost muscle bulk in his 
arms, had numbness of the fingers in both hands, and pain in 
his neck. An electromyogram (EMG) conducted at that time 
showed evidence of ongoing denervation in the C 8 
distribution, possible right ulna neuropathy, atrophy noted 
in digit 1, decreased ability to abduct or adduct digits 3, 
4, and 5, and opposition to radial aspect of digit 5. The 
examiner stated that an orthopedic consultation was needed. 

Although there is medical evidence that there may be 
neurological abnormalities, the RO did not evaluate the 
veteran's cervical spine disability under any neurological 
code. The findings of June 2005 showed increased disability, 
the necessity for further orthopedic examination, and 
neurological deficits. The veteran's cervical spine 
disability should be reviewed and consideration under both 
orthopedic and neurological codes should be made. See Bierman 
v. Brown, 6 Vet. App. 125 (1994); Butts v. Brown, 5 Vet. App. 
532 (1993). 

The veteran's claimed degenerative disc disease of the lumbar 
spine, secondary to a service-connected herniated 
intervertebral disc with arthritis of the cervical spine and 
radiculopathy of both upper extremities also warrants further 
review. Pursuant to the duty to notify claimants of what 
evidence would substantiate claims under 38 U.S.C.A § 
5103(a), the RO indicated in a February 2005 letter to the 
veteran that he needed to submit new and material evidence to 
reopen his claim. See Veterans Claims Assistance Act (VCAA); 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

To reopen a previously denied claim, the veteran must submit 
new and material evidence. See 38 C.F.R. § 3.156. "New" 
evidence is that which was not previously of record. However, 
by "material" is meant that the evidence raise a reasonable 
possibility of substantiating the claim, and which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a) The credibility of the evidence is 
presumed for the purpose of reopening. Justus v. Principi, 3 
Vet. App. 510 (1992).


Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim. If new and 
material evidence is submitted, the claim will be reopened 
and adjudicated on the merits. 38 U.S.C.A. § 5108 (West 
2002). "The Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted. 
Butler v. Brown, 9 Vet. App. 167, 171 (1996). No other 
standard than that articulated in the regulation applies to 
the determination of whether evidence is new and material. 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additionally, with respect to the claim of whether new and 
material evidence has been presented to reopen the claim for 
service connection, in Kent. v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty to assist notice under the 
VCAA which must be provided to a veteran who is petitioning 
to reopen a claim. 

The Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant. The Court also 
held that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied. 

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. The notice letter which 
was previously provided in this case does not meet these 
requirements. In particular, the letter did not specify the 
particular element which was found insufficient in the 
previous decision denying the claim. The March 2000 SOC also 
does not define new and material evidence. The SOC only 
indicates that new and material has been presented and the 
claim is reopened. This is not sufficient in this regard. 

The veteran also claims that he has residuals of a right knee 
condition, status post meniscectomy and reinjury, with 
limited motion and instability, on a direct basis and to 
include as secondary to a service-connected herniated 
intervertebral disc with arthritis of the cervical spine and 
radiculopathy of both upper extremities. The veteran 
testified at a Travel Board hearing in March 2007 that he 
initially injured his right knee during active duty for 
training while he was in the Wisconsin Army National Guard. 
He stated that he was treated, underwent surgery, and then 
later entered active service when he was found fit for active 
duty. It was then he began to have trouble with the right 
knee during service. 

The veteran's November 2004 VA examination reflected findings 
of the right knee that the examiner stated were fairly 
severe. The examiner also stated that there was no evidence 
of record that the veteran injured his right knee while in 
the Wisconsin National Guard, or that he received treatment, 
as claimed by the veteran, during his later active service. A 
review of the record reveals that the veteran's medical 
records in connection with the initial injury alleged during 
active duty for training in the Wisconsin National Guard, 
were obtained and associated with the claims folder after the 
veteran underwent the November 2004 VA examination. However, 
it is clear from the record that the examiner did not review 
the veteran's medical evidence of record, as treatment for 
his right knee throughout active duty service is reflected in 
his service medical records. Pursuant to 38 C.F.R. § 4.2, if 
the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes. This 
November 2004 VA examination is an inadequate examination for 
rating purposes. 


Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
an increased rating, and also the 
assignment of a disability rating and an 
effective date in the event that a claim 
is granted, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006). 

The corrective notice letter must also 
describe the elements necessary to 
establish service connection, must 
explain the definition of new and 
material evidence, and must describe what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the prior 
denial.

2. Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purposes of ascertaining the 
current nature and severity of his 
service-connected cervical spine 
disorder, and to determine the etiology 
of his claimed right knee condition. The 
claims file must be made available to the 
examiner for review. The examiner must 
indicate that review of the claims file 
has been undertaken. The examiner is 
asked to address the following:

a) Provide the range of motion of the 
cervical spine  expressed in degrees. 
State also whether the cervical spine 
involves ankylosis either favorable or 
unfavorable. 

b) Determine whether the cervical spine 
exhibits weakened movement, excess 
fatigability, incoordination attributable 
to the service-connected cervical spine 
disorder, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination. Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
cervical spine is used repeatedly over a 
period of time. This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups. 

c) Identify any associated neurological 
deformities associated with the service-
connected cervical spine disorder. The 
severity of each neurological sign and 
symptom should be reported. 

d) Provide an opinion as to whether the 
veteran's neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe," or "severe." 
Incomplete paralysis or complete 
paralysis of whatever nerve is involved 
should be noted if it exists. 

The examiners must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record. 

As for the veteran's claimed right knee 
condition, after examination of the right 
knee, and review of the claims folder, to 
include the veteran's service medical 
records, the examiner should provide an 
opinion indicating whether it is at least 
as likely as not that the veteran's right 
knee condition was aggravated by service 
or if not, whether it is at least as 
likely as not that the veteran's claimed 
right knee condition was caused or is 
aggravated by his service-connected 
herniated intervertebral disc with 
arthritis of the cervical spine and 
radiculopathy of both upper extremities. 
A rationale should be provided for any 
opinion expressed. 

3. Upon completion of the requested 
development above, the RO should 
readjudicate the claims for an increased 
rating for a herniated intervertebral 
disc with arthritis of the cervical spine 
and radiculopathy of both upper 
extremities; of service connection for 
degenerative disc disease of the lumbar 
spine, secondary to a service-connected 
herniated intervertebral disc with 
arthritis of the cervical spine and 
radiculopathy of both upper extremities 
for finality on appeal; and service 
connection for residuals of a right knee 
condition on a direct basis and to 
include as secondary to a service-
connected herniated intervertebral disc 
with arthritis of the cervical spine and 
radiculopathy of both upper extremities. 
If any of the decisions are adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





